Citation Nr: 0620130	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for recurrent ureteral 
calculus, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1963, and from November 1963 to July 1966.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in March 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A VA examination is necessary to establish the veteran's 
entitlement to an increased rating for his recurrent ureteral 
calculus.

2.  The veteran failed to appear, without good cause, for a 
VA examination scheduled for September 2005 to determine the 
degree of severity of his ureteral calculus.


CONCLUSION OF LAW

An increased rating is not warranted for the veteran's 
recurrent ureteral calculus have not been met.  38 C.F.R. § 
3.655 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA by letter 
mailed in March 2005, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of the claim in a letter mailed in May 2006.  

The originating agency has obtained the veteran's service 
medical records and post-service treatment records.  In 
addition, the originating agency sent him a letter requesting 
him to submit a medical release form to enable the 
originating agency to obtain emergency room records from the 
Highsmith Rainey Hospital.  No response to this request was 
received.  The veteran has not identified any other 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Moreover, the record reflects that the veteran failed to 
appear, without explanation, for a VA examination scheduled 
in accordance with the Board's remand directive.  He has not 
requested that the examination be rescheduled or indicated 
that he would appear for such an examination if it were 
rescheduled.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Nephrolithiasis and ureterolithiasis are to be evaluated as 
hydronephrosis (under Diagnostic Code 7509) except that a 30 
percent evaluation is warranted for recurrent stone formation 
requiring one or more of the following: (1) Diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times per year.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7508, 7510.

Under Diagnostic Code 7509, the highest schedular evaluation 
of 30 percent is authorized for hydronephrosis when clinical 
evidence of frequent attacks of colic with infection 
(pyonephrosis), with kidney function impaired.  For severe 
hydronephrosis, the disease should be rated as renal 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

For renal dysfunction, a 60 percent evaluation requires 
competent clinical evidence of constant albuminuria with some 
edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (2005).  A 40 percent 
evaluation for hypertension requires clinical evidence of a 
diastolic pressure predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 
C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b). 


Analysis

The veteran was granted service connection and assigned a 
noncompensable disability rating for renal calculus in May 
1967.  His disability rating was increased to 30 percent in 
July 1998.  The current claim for an increased rating was 
received in June 2002.  

In response to his claim, the veteran was scheduled for a VA 
examination in September 2002.  He was unable to appear for 
this examination because of recent knee surgery.  In May 
2004, the Board remanded this case for further development, 
to include a VA examination, because such an examination was 
necessary to establish the veteran's entitlement to an 
increased rating.  The veteran was scheduled for the required 
examination in September 2005.  As noted above, he failed to 
appear for this examination without explanation.  In 
addition, he has neither requested that the examination be 
rescheduled or indicated that he would be willing to report 
for an examination if one were to be scheduled.  In light of 
the veteran's failure to appear for this examination without 
good cause, the claim will be denied in accordance with 
38 C.F.R. § 3.655.  


ORDER

Entitlement to a rating in excess of 30 percent for recurrent 
ureteral calculus is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


